
Exhibit 10.3

CONSOLIDATED AMENDED AND RESTATED PLEDGE OF EQUITY INTERESTS
 
THIS CONSOLIDATED AMENDED AND RESTATED PLEDGE OF EQUITY INTERESTS (the
“Agreement”), dated as of February _12_, 2015, is made by [i] ALMOST FAMILY,
INC., a Delaware corporation (“Borrower”), [ii] AFAM ACQUISITION, LLC, a
Kentucky limited liability company (“AFAM”), [iii] CAMBRIDGE HOME HEALTH CARE
HOLDINGS, INC., a Delaware corporation (“Cambridge”), [iv] NATIONAL HEALTH
INDUSTRIES, INC., a Kentucky corporation (“NHI”), [v.] PATIENT CARE, INC., a
Delaware corporation (“PAT”), [vi] PRIORITY CARE, INC., a Connecticut
corporation (“PCI”), [vii] OMNI HOME HEALTH HOLDINGS, INC., a Delaware
corporation (“OMNI”), [viii] OMNI HOME HEALTH SERVICES, LLC, a Delaware limited
liability company (“OHHS”), [ix] SUNCREST HEALTHCARE, INC., a Georgia
corporation (“Suncrest”), [x] SUNCREST HOME HEALTH OF CLAIBORNE COUNTY, INC., a
Tennessee corporation (“SHHCC”), [xi] SUNCREST HOME HEALTH OF GEORGIA, INC., a
Georgia  corporation (“SHHG”), and [xii] SUNCREST LBL HOLDINGS, INC., a
Tennessee corporation (“SLBL”) (Borrower, AFAM, Cambridge NHI, PAT, PCI, OMNI,
OHHS, Suncrest, SHHCC, SHHG and SLBL are referred to herein individually and
collectively as “Pledgor”) for the benefit of [xii] JPMORGAN CHASE BANK, N.A.
acting as Administrative Agent (“Administrative Agent”) for the ratable benefit
of the Lenders pursuant to the Credit Agreement (the “Original Credit
Agreement”) dated as of December 2, 2010, as modified by a Letter Agreement
dated as of December 10, 2012, a Second Amendment to Credit Agreement (“Second
Amendment”) dated as of December 6, 2013, and a Third Amendment to Credit
Agreement dated as of the date hereof (“Third Amendment”) (collectively, the
“Credit Agreement”; certain capitalized terms used in this Agreement have the
meaning set forth for them in the Credit Agreement unless expressly otherwise
defined in this Agreement and are incorporated by reference herein) entered into
among Borrower, Administrative Agent, and the Lenders as defined in the Credit
Agreement that are parties thereto.
 
RECITALS:
 
A.           Each of the Pledgors was a party to either or both, as applicable,
a Pledge of Equity Interests dated as of December 2, 2010 (the “2010 Pledge
Agreement”) entered into in conjunction with the execution and delivery of the
Original Credit Agreement, or the Pledge of Equity Interests dated as of
December 6, 2013 (the “2013 Pledge Agreement”) entered into in conjunction with
the Second Amendment.
 
B.           In conjunction with and as a condition to the modifications to the
Credit Agreement effected by the Third Amendment, the Lenders have required and
the Pledgors have agreed to consolidate, and amend and restate as set forth
herein the provisions of the 2010 Pledge Agreement and 2013 Pledge Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the Pledgors and the Administrative Agent hereby agree as follows:
 
1. Pledge.  Each Pledgor hereby grants a security interest in and pledges to the
Administrative Agent for the ratable benefit of the Lenders, and as part of the
Collateral for the Obligations, all of each such Pledgor’s right, title and
interest in and to the following: all of those shares of the capital stock of
the Subsidiaries described in Exhibit A hereto and indicated as being owned by
such Pledgor evidenced by the certificate number(s) identified in Exhibit A, and
all of the membership interest and all of the other right, title and interest of
whatever nature including economic rights, control rights and member status, in
each Subsidiary identified as an “LLC” on Exhibit A hereto and indicated
 
 
 

--------------------------------------------------------------------------------

 
as being owned by such Pledgor (but expressly excluding Silverlink, LLC and
Freedom Management Associates, LLC), and all security entitlements of each such
Pledgor with respect thereto in each case, whether now owned or hereafter
acquired, together with all additions, substitutions, replacements and proceeds
and all income, interest, dividends and other distributions thereon (the
“Collateral”).  The Collateral includes certificated securities, and Pledgors
agree to deliver such certificates to the Administrative Agent accompanied by
duly executed blank stock powers or assignments as applicable.  Each of the
Pledgors hereby authorizes the transfer of possession of all certificates and
other evidence of the Collateral to the Administrative Agent.
 
2. Representations and Warranties.  Each Pledgor represents and warrants to the
Administrative Agent as follows:
 
A. AFAM and NHI are wholly-owned subsidiaries of the Borrower; PAT is a
wholly-owned subsidiary of AFAM; PCI is a wholly-owned subsidiary of PAT; OMNI
and Cambridge are wholly-owned subsidiaries of NHI; OHHS and Suncrest are
wholly-owned subsidiaries of OMNI; SHHG, SLBL, and SHHCC are wholly-owned
subsidiaries of Suncrest; and each Pledgor owns the respective percentage
interest of the outstanding Equity Interest of each direct and indirect
Subsidiary of the Borrower that is specified as being owned by it in Exhibit A
attached to and made a part of this Agreement.
 
B. The Pledgor identified in Exhibit A as the owner of Collateral is the legal
and beneficial owner of the Collateral identified in Exhibit A as being owned by
Pledgor, which in the case of Collateral evidenced by certificates is registered
in the name of such Pledgor.
 
C. Pledgor has full power and authority to assign, pledge and grant the
Collateral to Administrative Agent that is granted by it pursuant to this
Agreement and such grant does not violate any agreement binding upon Pledgor, or
any federal, state or other laws or regulations, including any applicable to
securities, or require any registration with, or consent or approval of, or
other action by, any federal, state or other Governmental Authority or
regulatory body.
 
D. The Collateral is free and clear of any Liens, claims or restrictions of any
kind, except those established in favor of Administrative Agent by this
Agreement.
 
E. The pledge and grant of the security interest in the Collateral pursuant to
this Agreement, together with the delivery to Administrative Agent of the
certificates and stock powers evidencing ownership of shares of capital stock of
those Subsidiaries that are corporations and the membership interests of those
Subsidiaries that are limited liability companies, is effective to vest in the
Administrative Agent a valid and perfected exclusive first priority security
interest, superior to the rights of any other Person, in and to the Collateral
and does not violate or contravene any provision of the articles of
incorporation or bylaws or articles of organization or operating agreement or
limited liability company agreement (collectively, “Organization Documents”) of
any Subsidiary, including any Pledgor.
 
F. The capital stock or membership interest of each Subsidiary that is being
pledged pursuant to this Agreement constitutes that percentage of the issued and
outstanding capital stock or membership interest of each such entity that is set
forth for it in Exhibit A hereto, and is evidenced by the Certificate(s) bearing
the Certificate # and evidencing the number of shares/units outstanding as
reflected by Exhibit A.
 
3. Covenants.  Each of the Pledgors covenants and agrees with Administrative
Agent as follows:
 
 
 

--------------------------------------------------------------------------------

 
A. No Pledgor will incur, create, assume or permit to exist any Lien, claim or
restriction of any nature whatsoever on any of the Collateral, except for those
established in favor of Administrative Agent or any disclosed in and permitted
by the express terms of the Loan Documents, or assign, pledge or otherwise
encumber any right to receive income from the Collateral.
 
B. Pledgor shall not permit any Organization Documents to be modified without
the prior written consent of Administrative Agent.
 
C. Pledgor shall be liable for, and shall pay and discharge on or before the
date when due all Taxes of any kind whatsoever imposed by any Governmental
Authority as a result of or in connection with the ownership interest of each
Subsidiary owned by Pledgor.
 
D. Pledgor shall not do, suffer or permit to occur any act or thing whereby the
rights of Administrative Agent in the Collateral would be impaired.
 
4. Voting Rights and Transfer.  Prior to the occurrence of an Event of Default,
Pledgor will have the right to exercise all voting rights with respect to the
Collateral owned by it.  At any time after the occurrence and during the
continuance of an Event of Default, the Administrative Agent may transfer any or
all of the Collateral into its name or that of its nominee and may exercise all
voting rights with respect to the Collateral, but no such transfer shall
constitute a taking of such Collateral in satisfaction of any or all of the
Obligations unless the Administrative Agent expressly so indicates by written
notice to the Pledgors.
 
5. Dividends, Interest and Premiums.  The Pledgor owning the Collateral will
have the right to receive all cash dividends, interest and premiums declared and
paid on the Collateral prior to the occurrence of any Event of Default.  In the
event any additional shares or membership interests are issued to the Pledgor
owning the Collateral as a dividend or distribution in lieu of cash interest on
any of the Collateral, including as a result of any split of any of the
Collateral, by reclassification or otherwise, any certificates evidencing any
such additional ownership interest will be immediately delivered to the
Administrative Agent and such certificate will be subject to this Agreement and
a part of the Collateral to the same extent as the original Collateral.  At any
time after the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall be entitled to receive all cash or stock dividends,
distributions, interest and premiums declared or paid on the Collateral, all of
which shall be subject to the Administrative Agent’s rights under the “Event of
Default and Remedies” Section of this Agreement.
 
6. Event of Default and Remedies.
 
A. Upon the occurrence of any Event of Default, the Administrative Agent shall
be entitled in its discretion to declare any or all of the Obligations to be
immediately due and payable without demand or notice, all of which are expressly
waived, and Administrative Agent may exercise any one or more of the rights and
remedies granted pursuant to this Agreement and the other Loan Documents or
given to a secured party under the Uniform Commercial Code of the applicable
state, as it may be amended from time to time, or otherwise at law or in equity,
including without limitation the right to sell or otherwise dispose of any or
all of the Collateral at public or private sale, with or without advertisement
thereof, upon such terms and conditions as Administrative Agent may deem
advisable and at such prices as Administrative Agent may deem best.
 
B.           At any bona fide public sale, and to the extent permitted by law,
at any private sale, the Administrative Agent shall be free to purchase all or
any part of the Collateral, free of any right or equity of redemption in any
Pledgor, which right or equity is hereby waived and released.  Any such sale may
be on cash or credit.  The Administrative Agent shall be authorized at any such
sale (if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Collateral for their own account in compliance with Regulation D of the
Securities Act of 1933, as amended (the “Act”) or any other applicable exemption
available under such Act.  The Administrative Agent will not be obligated to
make any sale if it determines not to do so, regardless of the fact that notice
of the sale may have been given, and may adjourn any sale and sell at
 
 
 

--------------------------------------------------------------------------------

 
the time and place to which the sale is adjourned.  If the Collateral is
customarily sold on a recognized market or threatens to decline speedily in
value, the Administrative Agent may sell such Collateral at any time without
giving prior notice to any Pledgor.  Whenever notice is otherwise required by
law to be sent by the Administrative Agent to any Pledgor of any sale or other
disposition of the Collateral, ten (10) days written notice sent to any such
Pledgor at its address specified above will be reasonable.
 
C.           Each Pledgor recognizes that the Administrative Agent may be unable
to effect or cause to be effected a public sale of the Collateral by reason of
certain prohibitions contained in the Act so that the Administrative Agent may
be compelled to resort to one or more private sales to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire the
Collateral for their own account, for investment and without a view to the
distribution or resale thereof.  Each Pledgor understands that private sales so
made may be at prices and on other terms less favorable to the seller than if
the Collateral were sold at public sales, and agrees that the Administrative
Agent has no obligation to delay or agree to delay the sale of any of the
Collateral for the period of time necessary to permit the issuer of the
securities which are part of the Collateral (even if the issuer would agree), to
register such securities for sale under the Act.  Each Pledgor agrees that
private sales made under the foregoing circumstances shall be deemed to have
been made in a commercially reasonable manner.
 
D.           The net proceeds arising from the disposition of the Collateral
after deducting expenses incurred by the Administrative Agent will be applied to
the Obligations in the order determined by the Administrative Agent.  If any
excess remains after the discharge of all of the Obligations, the same will be
paid to the applicable Pledgor.  If after exhausting all of the Collateral there
is a deficiency, the Pledgors will be liable therefor to the Administrative
Agent; provided, however, that nothing contained herein will obligate the
Administrative Agent to proceed against any Pledgor or other Person prior to
proceeding against the Collateral.
 
E.           If any demand is made at any time upon the Administrative Agent for
the repayment or recovery of any amount received by it in payment or on account
of any of the Obligations from the disposition of the Collateral and if the
Administrative Agent repays all or any part of such amount, the Pledgors will be
and remain liable for the amounts so repaid or recovered to the same extent as
if never originally received by Administrative Agent.
 
7. Further Assurances.  At any time and from time to time, upon demand of the
Administrative Agent, the Pledgors will give, execute, file and record any
notice, financing statement, continuation statement, instrument, document or
agreement that the Administrative Agent may consider necessary or desirable to
create, preserve, continue, perfect or validate any security interest granted
hereunder or to enable the Administrative Agent to exercise or enforce its
rights hereunder with respect to such security interest.  Without limiting the
generality of the foregoing, each Pledgor hereby irrevocably appoints the
Administrative Agent as each such Pledgor’s attorney-in-fact to do all acts and
things in each such Pledgor’s name that the Administrative Agent may deem
necessary or desirable.  This power of attorney is coupled with an interest with
full power of substitution and is irrevocable.  The Administrative Agent is
authorized to file financing statements, continuation statements and other
documents under the Uniform Commercial Code relating to the Collateral without
any such Pledgor’s signature, naming the applicable Pledgor as debtor and the
Administrative Agent as secured party.
 
 
 

--------------------------------------------------------------------------------

 
8. Notices.  Except for any notice required under applicable law to be given in
another manner, any notice given under this Agreement shall be given in the
manner stipulated by the Credit Agreement.  Each Pledgor irrevocably designates
Borrower as the agent for Pledgor for the purpose of receiving any notices from
Administrative Agent or any Lender pursuant to this Agreement and agrees that
notices given by Administrative Agent or any Lender to Borrower shall be
effective as notice to Pledgor if given in a manner stipulated by the Credit
Agreement.
 
9. Preservation of Rights.
 
A.           No delay or omission on the Administrative Agent’s part to exercise
any right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the action or inaction
of any of the same impair any such right or power.  The Administrative Agent’s
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which it may have under other agreements, at law or in
equity.
 
B.           The Administrative Agent and the Lenders may, at any time and from
time to time, without notice to or the consent of any Pledgor, and without
impairing or releasing, discharging or modifying any Pledgor’s liabilities
hereunder, on one or more occasions in each case [i] change the manner, place,
time or terms of payment or performance of or interest rates on, or other terms
relating to, any of the Obligations; [ii] renew, substitute, modify, amend or
alter, or grant consents or waivers relating to any of the Obligations, any
other pledge or security agreements, or any Collateral for any Obligations;
[iii] apply any and all payments by whomever paid or however realized including
any proceeds of any Collateral, to any Obligations of any Pledgor, including
Borrower in such order, manner and amount as the Administrative Agent and the
Lenders may determine in their sole discretion; [iv] deal with any other Person
with respect to any Obligations in such manner as the Administrative Agent and
the Lenders deem appropriate in their sole respective discretion; [v]
substitute, exchange or release any Collateral or guaranty; and [vi] take such
actions and exercise such remedies hereunder as provided herein.
 
10. Illegality.  In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
 
11. Changes in Writing.  No modification, amendment or waiver of any provision
of this Agreement nor consent to any departure by any Pledgor therefrom will be
effective unless made in a writing signed by the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice to or demand on any Pledgor in any case
will entitle any Pledgor to any other or further notice or demand in the same,
similar or other circumstance.
 
12. Entire Agreement; Counterparts; Signatures.  This Agreement (including the
documents and instruments referred to herein) constitutes the entire agreement
and supersedes all other prior agreements and understandings, both written and
oral, between each of the Pledgors and the Administrative Agent with respect to
the subject matter hereof, and amends and restates in their entirety the 2010
Pledge Agreement and the 2013 Pledge Agreement.  This Agreement shall be
effective notwithstanding that it is executed in counterparts, and a facsimile
or other reproduction of a signature of Pledgor or Administrative Agent to this
Agreement shall be effective to the same extent as the original manual signature
of each, respectively, but each shall furnish the original manually signed
signature to the other promptly upon request of the other.
 
 
 

--------------------------------------------------------------------------------

 
13. Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of each of the Pledgors and the Administrative Agent and their
respective successors and assigns; provided, however, that no Pledgor may assign
this Agreement in whole or in part without the Administrative Agent’s prior
written consent and the Administrative Agent at any time may assign this
Agreement in whole or in part.
 
14. Interpretation.  In this Agreement, unless the Administrative Agent and the
Pledgors otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation.”  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
 
15. Indemnity.  Each of the Pledgors jointly and severally agrees to indemnify
each of the Administrative Agent and the Lenders, their respective directors,
officers and employees and agents (the  “Indemnified Parties”) and to hold each
Indemnified Party harmless from and against any and all claims, damages, losses,
liabilities and expenses (including all reasonable fees of counsel with whom any
Indemnified Party may consult and all reasonable expenses of litigation or
preparation therefor) that any Indemnified Party may incur or that may be
asserted against any Indemnified Party as a result of the execution of or
performance under this Agreement; provided, however, that the foregoing
indemnity agreement shall not apply to claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct.  The indemnity agreement contained in this Section shall
survive the termination of this Agreement.  Each of the Pledgors may participate
at its respective expense in the defense of any such claim.
 
16. Consent to Jurisdiction and Venue.  Each Pledgor hereby consents to the
jurisdiction of any state or federal court located within the County of
Jefferson, Commonwealth of Kentucky, and irrevocably agrees that, subject to the
Administrative Agent’s sole and absolute election, any case or proceeding
relating to Title XI of the United States Code and any actions relating to the
Obligations secured hereby shall be litigated in such courts, and each Pledgor
waives any objection any such Pledgor may have based on improper venue or forum
non conveniens to the conduct of any proceeding in any such court.  Nothing
contained in this Section shall affect the right of the Administrative Agent to
bring any action or proceeding against any Pledgor or the property of any
Pledgor in the courts of any other jurisdiction.
 
17. WAIVER OF TRIAL BY JURY.  THE ADMINISTRATIVE AGENT AND PLEDGORS ACKNOWLEDGE
THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL BY JURY EXCEED THE TIME AND EXPENSE
REQUIRED FOR A BENCH TRIAL AND HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AFTER HAVING CONSULTED OR
HAVING HAD AMPLE OPPORTUNITY TO CONSULT THEIR RESPECTIVE LEGAL COUNSEL
CONCERNING THE CONSEQUENCES OF SUCH WAIVER, TRIAL BY JURY IN ANY ACTION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) OR OTHER PROCEEDING BROUGHT TO ENFORCE OR
DEFEND AGAINST COLLECTION OF OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS.
 
< Signature pages follow>
 

 
 

--------------------------------------------------------------------------------

 


<Signature Page to Consolidated Amended and Restated Pledge of Equity Interests>





 
WITNESS the due execution hereof as of the date first written above.
 
 
“Pledgor”
 


 
[i]           ALMOST FAMILY, INC., a Delaware corporation
 


 
[ii]           AFAM ACQUISITION, LLC, a Kentucky limited
 
liability company
 


 
 
[iii]
CAMBRIDGE HOME HEALTH CARE HOLDINGS, INC., a Delaware corporation

 


 
 
[iv]
NATIONAL HEALTH INDUSTRIES, INC., a Kentucky corporation

 


 
[v]           PATIENT CARE, INC., a Delaware corporation
 


 
[vi]           PRIORITY CARE, INC., a Connecticut corporation
 


 
 
[vii]
OMNI HOME HEALTH HOLDINGS, INC., a Delaware corporation

 


 
 
[viii]
OMNI HOME HEALTH SERVICES, LLC,

 
a Delaware limited liability company
 


 
 
[ix]
SUNCREST HEALTHCARE, INC.,

 
 
a Georgia corporation

 


 
 
[x]
SUNCREST HOME HEALTH OF CLAIBORNE COUNTY, INC., a Tennessee corporation

 


 
 
[xi]
SUNCREST HOME HEALTH OF GEORGIA, INC., a Georgia corporation

 


 
 
[xii]
SUNCREST LBL HOLDINGS, INC., a Tennessee corporation

 



             
 
By:
/s/ C. Steven Guenthner       C. Steven Guenthner, as President, Principal
Financial Officer, Secretary and Treasurer of each Pledgor (designated as [i] -
[xii] above)                  

 
 
 
 

 
 
 

 


 

 
 

--------------------------------------------------------------------------------

 


<Signature Page to Consolidated Amended and Restated Pledge of Equity Interests>




 
"Administrative Agent"
JPMORGAN CHASE BANK, N.A.
         
 
By:
/s/ James Duffy Baker Jr.       James Duffy Baker       Authorized Signer      
   


 


 
Attachment:


Exhibit A - Subsidiaries Schedule






 
 

--------------------------------------------------------------------------------

 




 


Exhibit A


(List of Almost Family, Inc. Subsidiaries)


CORPORATIONS
Subsidiary and its
Tax Identification #
 
Ownership
State of Incorporation
State ID. No.
1.   Adult Day Care of America, Inc.
      61-1207175
Almost Family, Inc.:
Cert No. 4 for 1,000 shares
DE
 
2128204
2.   AFAM Merger, Inc.
      27-2463232
Almost Family, Inc.
Cert No. 1 for 100 shares
DE
4743144
3.   Cambridge Home Health Care Holdings, Inc.
      20-0591577
National Health Industries, Inc.
Cert No. 19 for 100,968.048 shares
DE
3752185
4.   Cambridge Home Health Care, Inc.
      34-1772291
Cambridge Home Health Care Holdings, Inc.
Cert No. 2 for 10 shares
OH
866131
5.   Cambridge Home Health Care, Inc./Private
      34-1772292
Cambridge Home Health Care Holdings, Inc.
Cert No. 2 for 10 shares
OH
866130
6.   Caretenders of Cleveland, Inc.
      61-1306845
National Health Industries, Inc.:
Cert No. 1 for 100 shares
KY
 
0418732
7.   Caretenders of Columbus, Inc.
      61-1302995
National Health Industries, Inc.:
Cert No. 1 for 100 shares
KY
 
0414266
8.  Caretenders Visiting Services Employment Company, Inc.
       61-1326749
National Health Industries, Inc.:
Cert No. 2 for 100 shares
KY
 
0456266
9.  National Health Industries, Inc.
       61-0997496
Almost Family, Inc.:
Cert No. 78 for 1,000 shares
KY
 
0119806
10.  Patient Care,  Inc.
22-2088938
AFAM Acquisition, LLC:
1,000 shares of common stock $.01 par value per share
Cert No. 6 for 250 shares
DE
2320425
11.      Patient Care Medical Services, Inc.
22-2170708
Patient Care, Inc.:
10 shares of common stock
Cert No. 1 for 10 shares
NJ
0100027270
12.      Patient Care New Jersey, Inc.
20-1574433
Patient Care, Inc.:
1,000 shares of common stock
Cert No. 1 for 100 shares
DE
3848463
13.      Patient Care Pennsylvania, Inc.
37-1459396
Patient Care, Inc.:
1,000 shares of common stock
Cert No. 1 for 100 shares
DE
3623151
14.      Priority Care, Inc.
06-1482496
Patient Care, Inc.:
100 shares of common stock
Cert No. 1 for 100 shares
CT
0561909





 
 

--------------------------------------------------------------------------------

 


LIMITED LIABILITY COMPANIES
Name and Federal ID No.
Ownership
State of Organization
State ID. No
15.      AFAM Acquisition, LLC
26-2866404
100% by Almost Family, Inc.
KY
0705309
16.      AFAM Acquisition Ohio, LLC
26-3979925
100% by National Health Industries, Inc.
KY
0718677
17.   Almost Family ACO Services of Kentucky, LLC
        61-1166649
100% by SunCrest Healthcare, Inc.
KY
0888128
18.   Almost Family ACO Services of South Florida, LLC
        46-5765971
100% by National Health Industries, Inc.
FL
L14000077192
19.   Almost Family ACO Services of Tennessee, LLC
        47-0979130
100% by National Health Industries, Inc.
TN
000758873
20.  Almost Family PC of Ft. Lauderdale, LLC
       26-1260724
100% by National Health Industries, Inc.
FL
 
L07000103414
21.  Almost Family PC of Kentucky, LLC
       26-1259925
100% by National Health Industries, Inc.
KY
 
0675489
22.  Almost Family PC of SW Florida, LLC
       26-1261522
100% by National Health Industries, Inc.
FL
 
L07000103411
23.  Almost Family PC of West Palm, LLC
       26-1263982
100% by National Health Industries, Inc.
FL
 
L07000103413
24. Caretenders Mobile Medical Services, LLC
      26-1162933
100% by National Health Industries, Inc.
OH
 
1726247
25.  Caretenders of Jacksonville, LLC
       20-5890994
100% by National Health Industries, Inc.
FL
 
L06000110767
26. Caretenders Visiting Services of Columbus,
      LLC
      20-8428138
100% by National Health Industries, Inc.
OH
 
1676001
27. Caretenders Visiting Services of Cook
      County, LLC
      20-5826574
100% by National Health Industries, Inc.
IL
 
02013231

 
 
 

--------------------------------------------------------------------------------

 
 
28.  Caretenders Visiting Services of  District
       6, LLC
       30-0425709
100% by National Health Industries, Inc.
KY
 
0565533
29.  Caretenders Visiting Services of  District
       7, LLC
       30-0425714
100% by National Health Industries, Inc.
KY
 
0565534
30.  Caretenders Visiting Services of
       Gainesville, LLC
       30-0425715
100% by National Health Industries, Inc.
FL
 
L05000016996
31.  Caretenders Visiting Services of
       Hernando County, LLC
       20-5826497
100% by National Health Industries, Inc.
FL
 
L06000104096
32.  Caretenders Visiting Services of
       Kentuckiana, LLC
        20-3021812
100% by National Health Industries, Inc.
KY
 
0615538
33.  Caretenders Visiting Services of Ocala,
       LLC
       20-4522444
100% by National Health Industries, Inc.
FL
 
L06000028455
34.  Caretenders Visiting Services of Orlando,
       LLC
       30-0425717
100% by National Health Industries, Inc.
KY
 
0597949
35.  Caretenders Visiting Services of Pinellas
       County, LLC
       20-5826531
100% by National Health Industries, Inc.
FL
 
L06000104100
36.  Caretenders Visiting Services of Southern
       Illinois, LLC
      20-5826553
100% by National Health Industries, Inc.
IL
 
02013258
37.  Caretenders Visiting Services of St.
       Augustine, LLC
       20-2910357
100% by National Health Industries, Inc.
FL
 
L05000052409
38.  Caretenders Visiting Services of St. Louis,
       LLC
       20-5826598
100% by National Health Industries, Inc.
MO
 
LC0774505
39.  Caretenders VS of Boston, LLC
       26-1258759
100% by National Health Industries, Inc.
MA
 
000962269
40.  Caretenders VS of Central KY, LLC
       26-1259391
100% by National Health Industries, Inc.
KY
 
0675492

 
 
 

--------------------------------------------------------------------------------

 
 
41.           Caretenders VS of Lincoln Trail, LLC
26-3632764
100% by National Health Industries, Inc.
KY
0715613
42.  Caretenders VS of Louisville, LLC
       26-1259391
100% by National Health Industries, Inc.
KY
 
0675491
43.  Caretenders VS of Northern KY, LLC
       26-1259246
100% by National Health Industries, Inc.
KY
0675495
44.           Caretenders VS of Ohio, LLC
 26-3706241
100% by National Health Industries, Inc.
OH
1812627
45.   Caretenders VS of SE Ohio, LLC
        45-1139239
100% by National Health Industries, Inc.
OH
2007716
46.  Caretenders VNA of Ohio, LLC
       27-3756374
100% by National Health Industries, Inc.
OH
1970058
47.  Caretenders VS of Western KY, LLC
       26-1258938
100% by National Health Industries, Inc.
KY
 
0675497
48.   Imperium Health Management, LLC
        45-2788800
70% by Almost Family, Inc.
KY
0794561
49.   IN Homecare Network Central, LLC
        46-3029953
100% by National Health Industries, Inc.
IN
2013061000795
50.   IN Homecare Network North, LLC
        46-3020499
100% by National Health Industries, Inc.
IN
2013061000766
51.  Mederi Caretenders VS of Broward, LLC
       26-1264504
100% by National Health Industries, Inc.
FL
 
L07000103409
52.  Mederi Caretenders VS of  SE FL, LLC
       26-1264234
100% by National Health Industries, Inc.
FL
 
L07000103410
53.  Mederi Caretenders VS of SW FL, LLC
       26-1264384
100% by National Health Industries, Inc.
FL
L07000103412
54.  Mederi Caretenders VS of Tampa, LLC
       26-1248096
100% by National Health Industries, Inc.
FL
 
L07000104055
55.           Patient Care Connecticut, LLC
27-0726569
100% by Priority Care, Inc.
KY
0705309
56.  Princeton Home Health, LLC
       20-5081107
100% by National Health Industries, Inc.
AL
 
DLL 480-611












 
 

--------------------------------------------------------------------------------

 

Exhibit A
to
Pledge of Equity Interests


OMNI Subsidiaries


NAME OF ISSUER
 
 
JURISDICTION
BENEFICIAL OWNER
TYPE OF INTEREST
CERT. #
NO. SHARES /UNITS OUTSTANDING
% INTEREST OUTSTANDING
1. OMNI Home Health Holdings, Inc.
 
Delaware
National Health Industries, Inc.
10 Shares
2
10 shares
100%
  2.a   SunCrest Healthcare,Inc.
Georgia
National Health Industries, Inc.
Common Stock
55
265,148 shares
100%
  2.b   SunCrest Healthcare,Inc.
Georgia
OMNI Home Health Holdings, Inc.
B-1 Preferred
B-1-005
90,667 shares
100%
  2.c   SunCrest Healthcare,Inc.
Georgia
OMNI Home Health Holdings, Inc.
B-2 Preferred
B-2-020
19,708 shares
100%
  2.d   SunCrest Healthcare,Inc.
Georgia
OMNI Home Health Holdings, Inc.
C Preferred
C-004
403,856 shares
100%

  
 

 
3. BGR Acquisition, LLC
 
Florida
SunCrest Healthcare, Inc.
LLC Interest
1
100
100%
4. SunCrest Healthcare of Middle TN, LLC
 
Tennessee
SunCrest Healthcare, Inc.
LLC Interest
1
100
100%
5. SunCrest Healthcare of East Tennessee, LLC
 
Tennessee
SunCrest Healthcare, Inc.
LLC Interest
1
100
100%
6. SunCrest Healthcare of West Tennessee, LLC
 
Tennessee
SunCrest Healthcare, Inc.
LLC Interest
1
100
100%
7. SunCrest Companion Services, LLC
 
Tennessee
SunCrest Healthcare, Inc.
LLC Interest
1
100
100%
8. SunCrest Home Health of South GA, Inc.
 
Georgia
SunCrest Healthcare, Inc.
Common Stock
1
1,000 shares
100%

 
 
 

--------------------------------------------------------------------------------

 
 
9. SunCrest Outpatient Rehab Services of TN, LLC
 
Tennessee
SunCrest Healthcare, Inc.
LLC Interest
1
100
100%
10. SunCrest Outpatient Rehab Services, LLC
 
Tennessee
SunCrest Healthcare, Inc.
LLC Interest
1
100
100%
11. SunCrest Home Health of AL, Inc.
 
Alabama
SunCrest Healthcare, Inc.
Common Stock
1
1,000 shares
100%
12. SunCrest Home Health of Georgia, Inc.
 
Georgia
SunCrest Healthcare, Inc.
Common Stock
1
100 shares
100%
13. SunCrest Home Health of Nashville, Inc.
 
Tennessee
SunCrest Healthcare, Inc.
Common Stock
2
1,000 shares
100%
14. SunCrest Home Health of Manchester, Inc.
 
Tennessee
SunCrest Healthcare, Inc.
Common Stock
1
1,000 shares
100%
15. SunCrest TeleHealth Services, Inc.
 
Tennessee
SunCrest Healthcare, Inc.
Common Stock
1
1,000 shares
100%
16. SunCrest Home Health-Southside, LLC
 
Georgia
SunCrest Home Health of Georgia, Inc.
LLC Interest
1
100
100%
17. SunCrest LBL Holdings, Inc.
 
Tennessee
SunCrest Healthcare, Inc.
Common Stock
1
1,000 shares
100%
18. SunCrest Home Health of Claiborne County, Inc.
 
Tennessee
SunCrest Healthcare, Inc.
Common Stock
1
1,000 shares
100%
19. SunCrest Home Health of Tampa, LLC
 
Florida
SunCrest Healthcare, Inc.
LLC Interest
1
100
60%
20. Trigg County Home Health, Inc.
 
Kentucky
SunCrest LBL Holdings, Inc.
Common Stock
1
1000 shares
97%
21. Tennessee Nursing Services of Morristown, Inc.
 
Tennessee
SunCrest Home Health of Claiborne County, Inc.
Common Stock
4
1,000 shares
100%
22. OMNI Home Health Services, LLC
 
Delaware
OMNI Home Health Holdings, Inc.
LLC Interest
1
100%
100%

 
 
 
 

--------------------------------------------------------------------------------

 
23. Home Health Agency – Central Pennsylvania, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
24. Home Health Agency – Collier, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
25. Home Health Agency – Hillsborough, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
26. Home Health Agency – Illinois, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
27. Home Health Agency – Indiana, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
28. Home Health Agency – Palm Beaches, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
29. Home Health Agency – Pennsylvania, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
30. Home Health Agency – Philadelphia, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
31. Home Health Agency – Pinellas, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
32. OMNI Home Health – District 1, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
33. OMNI Home Health – District 2, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
34. OMNI Home Health – District 4, LLC
 
Florida
OMNI Home Health Services, LLC
Class B LLC Interest
3
700
70%
35. OMNI Home Health – Hernando, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%
36. Omni Home Health – Jacksonville, LLC
 
Florida
OMNI Home Health Services, LLC
LLC Interest
2
100%
100%



 


 
 

--------------------------------------------------------------------------------

 
